DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2. 	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 216 157.1, filed on August 29, 2016. 

Response to Amendment
3. 	Applicant’s Amendments to the Claims filed on September 28, 2022 is respectfully acknowledged. It is confirmed that the Amendments to the Claims filed on April 20, 2022 do not render a 35 U.S.C. 112 rejection as shown in the body of the Office Action filed on September 18, 2022. However, Applicant’s Amendments to the Claims filed on September 28, 2022 render a different 35 U.S.C. 112 rejection as shown below. Claims 15-26 are pending for examination. 

Response to Arguments
4. 	Applicant's arguments filed on September 28, 2022 with respect to claim(s) 15-26 have been considered but are not persuasive.
	Applicant states that “Although the ease-of-driving score/level is determined based on a vehicle’s steering angle (Nomoto, 6:63—67), the ease-of-driving score does not specify the steering angle because the ease-of-driving score is merely a numerical value”. However, Nomoto specifically states in this same citation that “the vehicle also calculates an ease-of-driving score from vehicle information for each of the road links based on parameters indicating the traveling state of the vehicle, such as steering angle.” Since the term “indicate” is a direct synonym of the term “specify”, it is considered that Nomoto overcomes this feature.
Applicant states that “the received ease-of-driving scores/levels are not the claimed at least one guidance data because the ease-of-driving scores/levels do not compris[e] ‘a second steering angle determined as a function of the first steering angle... and the received driving geometry parameter’, as claimed”. In response, Applicant’s arguments are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, for the limitation “a second steering angle determined as a function of the first steering angle….and the received driving geometry parameter”, the specification describes the driving geometry parameter as the maximum steering angle [0023]. It is not clear how the steering angle is determined as a function of the same steering angle, for this is interpreted as redundant language. It appears that one of the functions should be amended or removed from the limitation.


Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claim(s) 15 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 9,558,662 B2) in view of Mitsumoto et al. (US 9,168,953 B2). 

	Regarding claims 15 and 26, Nomoto discloses a motor vehicle (i.e. plurality of vehicles 100 — Col. 10, line 2; FIG. 1), comprising one or more computing devices configured to perform operations (i.e. vehicle information acquisition section 123 — Col. 7, lines 55, 56), and method for operating a motor vehicle, the method and operations comprising: 
	ascertaining, by a further motor vehicle, at least one path data record (i.e. vehicle 100 stores the ease-of-driving score CEOD associated with the road link in the memory area 121 — Col. 9, lines 42-45) describing a respective traveled trajectory of the further motor vehicle, wherein the at least one path data record specifies a steering angle for at least one segment of the respective traveled trajectory (i.e. ease-of-driving score from vehicle information is calculated for each of predetermined areas, e.g. each of road links of lower levels such as Lv.2 (level 2) road links consisting of nodes included in roads with a road level 2 or higher, wherein the ease-of-driving score from vehicle information is numerical data expressed by an abbreviation CEOD. A smaller value indicates that the vehicle tends to be easy to drive. As shown in FIG. 3, examples of parameters used for the calculation include “difference between maximum and minimum steering angles — Col. 8, lines 4-18);
	detecting/calculating, by a motor vehicle, a driving geometry parameter describing a vehicle geometry of the motor vehicle negotiating the traveled trajectory (i.e. each vehicle 100 comprises a vehicle information acquisition section 123 which acquires parameters indicating the traveling state of the vehicle from various onboard control devices, wherein the parameters indicate the traveling state of the vehicle acquired and used to calculate the ease-of-driving score, wherein the score includes maximum and minimum steering angles — Col. 7, line 56 — Col. 8, line 23);
	transmitting, by the further motor vehicle, the at least one path data record to a vehicle- external memory device, the vehicle-external memory device located remotely from the motor vehicle (i.e. vehicle 100 transfers the ease-of-driving score CEOD associated with the road link stored in the memory area 121 to the management center 200 through the vehicle communication I/F 122 — Col. 9, lines 42-45; the ease-of-driving scores Crop from vehicle information collected by the management center 200 from a plurality of vehicles 100 are integrated by an averaging process and managed in the ease-of-driving level database 240. The ease-of-driving levels LTEOD from environment information input through the ease-of-driving level calculation section 205 and the ease-of-driving scores CEOD from vehicle information input through the data reception management section 202 are associated based on the road link IDs and managed in the ease-of-driving level database 240 along with the road image IDs and the reception time — Col. 12, lines 45-55; FIG. 8);
	receiving, by the motor vehicle, at least one guidance data record for the motor vehicle, wherein each guidance data record is assigned to a trajectory of a plurality of trajectories, and wherein the at least one guidance data record comprises data describing at least one segment of a trajectory to be traveled by the motor vehicle (i.e. — When the ease-of-driving levels LTEOD from environment information and the ease-of-driving scores CEOD from vehicle information are input from the ease-of- driving level management section 208, the data transmission management section 203 distributes the data to each vehicle 100 through the center communication I/F 201 in associated with the road link IDs representing the trajectories — Col. 13, lines 7-13; FIG. 8); and
	outputting a driving suggestion and/or performing at least one driving intervention related to the trajectory assigned to the selected guidance data record to a driver of the motor vehicle (i.e. a large “difference between maximum and minimum estimated vehicle body accelerations” denotes that a deceleration state and an acceleration state are rapidly switched in the vehicle, and this suggests that obstacles, such as pedestrians, tend to not avoid vehicles in this area. Therefore, an estimate of a large ease-of-driving score CEOD of the vehicle is made in such an area - Col. 8, lines 42-62).
	Nomoto does not disclose a second steering angle determined as a function of the first steering angle of the at least one path data record describing the respective traveled trajectory of the further motor vehicle, and the received driving geometry parameter.
	However, Mitsumoto et al. discloses an electronic control unit that calculates a target steered angle of the steered wheels based on the first target steered angle [Claim 9].  
	Nomoto does not disclose wherein the actuating comprises causing the motor vehicle to traverse the at least one segment of the traveled trajectory using the second steering angle.
	However, Mitsumoto et al. discloses that the steering control section determines a lane on the basis of the forward image information ahead of the vehicle 12 acquired by the forward CCD camera 68, calculates a target steered angle δt of the front wheels for making the vehicle 12 travel along the lane, and controls the steered angle varying unit 30 so that the steered angle δ of the front wheels conforms to the target steered angle δt (Col. 11, lines 18-29).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle and method of Nomoto to include the features of Mitsumoto et al. in order to continue the vehicle travel track control while preventing deterioration in accuracy as well as possible in a situation where forward information ahead of a vehicle enough to specify lane information cannot be obtained by a camera which captures image ahead of the vehicle.

	Regarding 22, Nomoto further discloses the method according to claim 15, wherein at least one of ascertaining the at least one guidance data record or actuating the motor vehicle is performed as a function of at least one further driving geometry parameter related to a driving geometry of the motor
vehicle (i.e. ease-of-driving score from vehicle information is calculated for each of predetermined areas, e.g. each of road links of lower levels such as Lv.2 (level 2) road links consisting of nodes included in roads with a road level 2 or higher, wherein the ease-of-driving score from vehicle information is numerical data expressed by an abbreviation CEOD. A smaller value indicates that the vehicle tends to be easy to drive. As shown in FIG. 3, examples of parameters used for the calculation include difference between maximum and minimum steering angles — Col. 8, lines 4-18).

	Regarding claim 23, Nomoto further discloses the method according to claim 22, wherein the at least one further driving geometry parameter describes at least one of a wheelbase, a turning circle, or a maximum steering angle of the motor vehicle (i.e. ease-of-driving score from vehicle information is calculated for each of predetermined areas, e.g. each of road links of lower levels such as Lv.2 (level 2) road links consisting of nodes included in roads with a road level 2 or higher, wherein the ease-of-driving score from vehicle information is numerical data expressed by an abbreviation CEOD. A smaller value indicates that the vehicle tends to be easy to drive. As shown in FIG. 3, examples of parameters used for the calculation include difference between maximum and minimum steering angles — Col. 8, lines 4-18).

	Regarding claim 24, neither Nomoto nor Mitsumoto et al. specifically disclose the method according to claim 15, further comprising ascertaining a plurality of path data records for a plurality of trajectories, wherein at least one of a plurality of user identifications is assigned to each of the path data records, detecting, by the motor vehicle, a user identification from the plurality of user identifications assigned to a user of the motor vehicle, and wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on at least one of path data records assigned to the detected user identification, or at least one predefined user identification.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include ascertaining a plurality of path data records for a plurality of trajectories, wherein at least one of a plurality of user identifications is assigned to each of the path data records, detecting, by the motor vehicle, a user identification from the plurality of user identifications assigned to a user of the motor vehicle, and wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on at least one of path data records assigned to the detected user identification, or at least one predefined user identification, since the teachings of Wilson et al. facilitate utilizing user ID to share a parking location for the vehicle.

	Regarding claim 25, Nomoto further discloses the method according to claim 15, further comprising:
	storing at least one group of trajectories on the vehicle-external memory device (i.e. management center 200 stores the image data received from the vehicle 100 in step S30 in the road image database 210 through the image management section 204 along with the road link ID associated with the image data — Col. 15, lines 4-8), wherein the at least one group of trajectories is assigned to at least one of an infrastructure device or a physical territory (i.e. management center 200 also stores the ease-of-driving level from environment information calculated in the ease-of-driving level database 240 through the ease-of-driving level management section 208 along with the road link ID and the image ID associated with the ease-of-driving level — Col. 15, lines 9-20);
	ascertaining, by a position detection device of the motor vehicle, whether the motor vehicle is located in the physical territory or a region assigned to the infrastructure device (i.e. vehicle 100 acquires the information of the vehicle position from moment to moment through the current position
acquisition section 112 — Col. 14, lines 30-45); and 
	transmitting each guidance data record assigned to the at least one group of trajectories to the motor vehicle (i.e. — When the ease-of-driving levels LTEOD from environment information and the ease-of-driving scores CEOD from vehicle information are input from the ease-of-driving level management section 208, the data transmission management section 203 distributes the data to each vehicle 100 through the center communication I/F 201 in associated with the road link IDs representing the trajectories — Col. 13, lines 7-13; FIG. 8).
	Neither Nomoto nor Mitsumoto et al. disclose wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on trajectories from the at least one group of trajectories.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on trajectories from the at least one group of trajectories, since the teachings of Wilson et al. facilitates storing a record of trajectories to direct the vehicle to the parking spot.

11. 	Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 9,558,662 B2) in view of Mitsumoto et al. (US 9,168,953 B2) as applied to claims 15 and 22-26 above, and further in view of Joos et al. (US 2017/0158240 A1). 
	
	Regarding claim 16, Nomoto further discloses the method according to claim 15, wherein ascertaining the at least one path data record comprises ascertaining path data records for a plurality of trajectories, wherein each trajectory of the plurality of trajectories is assigned at least one piece of position information describing at least one position assigned to the respective trajectory (i.e. when the vehicle information processing section 124 acquires the vehicle information, the vehicle information processing section 124 determines the road link with reference to the map database 115 based on the information related to the vehicle position acquired through the current position acquisition section 112 at this point — Col. 9, lines 33-45).
	Neither Nomoto nor Mitsumoto et al. disclose wherein a selection criterion used to select the trajectory assigned to the selected guidance data record or the selected guidance data record depends on pieces of position information.
	However, Joos et al. discloses that the third driving trajectory 14 is selected or determined in such a way that a target position 15 can be reached when driving along the third driving trajectory 14 [0033].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle and method of Nomoto to include the features of Joos et al. in order to ensure that the parking of the motor vehicle can be carried out in a particularly precise and time-saving fashion.

	Regarding claim 18, neither Nomoto nor Mitsumoto et al. specifically disclose the method according to claim 16, wherein each piece of position information describes a target position at which the respective trajectory ends, and wherein the selection criterion depends on the target positions.
	However, Joos et al. discloses that the third driving trajectory 14 is selected or determined in such a way that a target position 15 can be reached when driving along the third driving trajectory 14 [0033].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle and method of Nomoto to include the features of Joos et al. in order to ensure that the parking of the motor vehicle can be carried out in a particularly precise and time-saving fashion.

	Regarding claim 19, neither Nomoto nor Mitsumoto et al. nor Joos et al. specifically disclose the method according to claim 16, wherein the selection criterion additionally depends on an operating input of a user detected on an operating device of the motor vehicle.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto in view of Joos et al. to include wherein the selection criterion additionally depends on an operating input of a user detected on an operating device of the motor vehicle, since the device of Nomoto facilitates operating.

12. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 9,558,662 B2) in view of Mitsumoto et al. (US 9,168,953 B2) as applied to claims 15 and 22-26 above, and further in view of Damerow (US 9,463,797 B2).

	Regarding claim17, neither Nomoto nor Mitsumoto et al. disclose the method according to claim 16, further comprising ascertaining, by a position detection device of the motor vehicle, a piece of ego position information describing an ego position of the motor vehicle, wherein the selection criterion additionally depends on the piece of ego position information.
	However, Damerow et al. discloses that a trajectory for the ego-vehicle is planned, based on the trajectory risk and efficiency, selection of one of the ego-vehicle trajectories from the risk map as a favorable path that serves as control target for behavior [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Damerow et al. in order to improve the estimation of a risk for the future driving of a vehicle.

13. 	Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 9,558,662 B2) in view of Mitsumoto et al. (US 9,168,953 B2) as applied to claims 15 and 22-26 above, and further in view of Wilson et al. (US 2013/0231824 A1).

	Regarding claim 20, neither Nomoto nor Mitsumoto et al. specifically disclose the method according to claim 15, further comprising ascertaining a piece of occupancy information that describes a position occupied by a motor vehicle to be taken into consideration, wherein at least one of the trajectory assigned to the selected guidance data record or the selected guidance data record is selected based at least in part on the occupancy information.
	However, Wilson et al. discloses that AIV system 100 can then use the user information to determine locations that may be most likely to have parking spaces available at a certain time based on success rate data shared by users of the AIV system 100 [0025].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.

	Regarding claim 21, neither Nomoto nor Mitsumoto et al. specifically disclose the method according to claim 15, wherein at least one of the path data record or the guidance data record describe, for at least one segment of the traveled trajectory, at least one of coordinates of a starting point of the respective segment, an ending point of the respective segment, or a path curvature of the respective segment.
	However, Wilson et al. discloses that DISS 109 can use the coordinates of parking areas obtained from the data and a combination of user shared routes and routes from one or more map navigation source(s) to determine routing and/or parking information [0026].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664